DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-6, 9-14, 16-19, and 21-26 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Erik Johnson (REG. NO. 69,571) on 03/08/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently Amended) A method, comprising:
	identifying, by a processor, a resource exhaustion predicted based on an available resource and a consumption speed of the available resource in a bare-metal server;
	determining, by the processor, whether the resource exhaustion will have an impact on a Service Level Agreement (SLA) based on a predicted time of the resource exhaustion being less than a response time of a human operation team to alleviate the resource exhaustion; and 
	responsive to determining the resource exhaustion will have an impact on the SLA, initiating, by the processor, a control of the consumption speed to slow down the resource exhaustion to maintain the SLA.

2.	(Previously Presented) The method of claim 1, further comprising:

	responsive to an evaluation the control is ineffective, adjusting, by the processor, the control of the consumption speed to further slow down the resource exhaustion to maintain the SLA.

3.	(Original) The method of claim 1, wherein the control of the consumption speed is accomplished by taking at least one action selected from a group consisting of:
extending a storage;
compressing data files;
tuning CPU speed;
tuning message processing speed; and
tuning middleware processing speed.

4.	(Original) The method of claim 3, wherein the at least one action is prioritized considering at least one factor selected from a group consisting of:
readiness of the at least one action;
space earned by taking the at least one action; and
financial loss of the at least one action.

5.	(Previously Presented) The method of claim 1, further comprising:
	responsive to determining the resource exhaustion will have an impact on the SLA, issuing, by the processor, an alert to an administrator of the bare-metal server.

6.	(Original) The method of claim 1, wherein the resource includes storage.

7.	(Previously Presented) The method of claim 1, wherein the resource exhaustion is identified periodically.

8.	(Currently Amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
	identify a resource exhaustion predicted based on an available resource and a consumption speed of the resource in a bare-metal server;
	determine whether the resource exhaustion will have an impact on the Service Level Agreement (SLA) based on a predicted time of the resource exhaustion being less than a response time of a human operation team to alleviate the resource exhaustion; and
	responsive to determining the resource exhaustion will have an impact on the SLA, initiate a control of the consumption speed to slow down the resource exhaustion to maintain the SLA.

9.	(Previously Presented) The computer program product of claim 8, wherein the computer readable program further causes the computing device to:
evaluate whether the control of the consumption speed is effective; and
adjust the control of the consumption speed to further slow down the resource exhaustion to maintain the SLA responsive to an evaluation that the control is ineffective.

10.	(Previously Presented) The computer program product of claim 8, wherein the control of the consumption speed is accomplished by taking at least one action selected from a group consisting of:
extending a storage;
compressing data files;
tuning CPU speed;
tuning message processing speed; and
tuning middleware processing speed.


readiness of the action;
space earned by taking the action; and
financial loss of the action.

12.	(Previously Presented) The computer program product of claim 8, wherein the computer readable program further causes the computing device to:
	issue an alert to an administrator of the bare-metal server responsive to determining the resource exhaustion will have an impact on the SLA.

13.	(Original) The computer program product of claim 8, wherein the resource includes storage.

14.	(Currently Amended) A computer system, comprising:
	a processor; and
	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to:
identify a resource exhaustion predicted based on an available resource and a consumption speed of the resource in a bare-metal server;
determine whether the resource exhaustion will have an impact on the Service Level Agreement (SLA) based on a predicted time of the resource exhaustion being less than a response time of a human operation team to alleviate the resource exhaustion; and
responsive to determining the resource exhaustion will have an impact on the SLA, initiate a control of the consumption speed to slow down the resource exhaustion to maintain the SLA.


	evaluate whether the control of the consumption speed is effective; and
	adjust the control of the consumption speed to further slow down the resource exhaustion to maintain the SLA responsive to an evaluation the control is ineffective.

16.	(Previously Presented) The computer system of claim 14, wherein the control of the consumption speed is accomplished by taking at least one action selected from a group consisting of:
extending a storage;
compressing data files;
tuning CPU speed;
tuning message processing speed; and
tuning middleware processing speed.

17. (Original) The computer system of claim 16, wherein the action(s) are prioritized considering at least one factor selected from a group consisting of:
readiness of the action;
space earned by taking the action; and
financial loss of the action.

18.	(Previously Presented) The computer system of claim 14, wherein the instructions further cause the processor to:
	issue an alert to an administrator of the bare-metal server responsive to determining the resource exhaustion will have an impact on the SLA.

19. (Original) The computer system of claim 14, wherein the resource includes storage.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, identify a resource exhaustion predicted based on available resource and a consumption speed of the available resource in a bare-metal server; determine whether the resource exhaustion will have an impact on a Service Level Agreement based on a predicted time of the resource exhaustion being less than a response time of a human operation team to alleviate the resource exhaustion; when determined the resource exhaustion will have impact on the SLA, initiate a control of the consumption speed to slow down the resource exhaustion to maintain the SLA, in light of other features described in independent claims 1, 8, and 14.
Sridharan et al. (US 8,117,505 B2) discloses predict resource exhaustion by analyzing thresholds based on usage and capacity of resource; identify resource exhaustion and identify solutions to the identified resource exhaustion.  Sridharan does not explicitly disclose determine whether the resource exhaustion will have an impact on a Service Level Agreement based on a predicted time of the resource exhaustion being less than a response time of a human operation team to alleviate the resource exhaustion.
Dan et al. (US 2005/0165925 A1) discloses determine resource within a domain have been exhausted and service level agreement can no longer be met using the resources within the domain; when the current or predicted load cannot be handled with current system configuration, determine additional resources needed to handle the workload.  Dan does not explicitly disclose identify a resource exhaustion predicted based on available resource and a consumption speed of the available resource in a bare-metal server; determine whether the resource exhaustion will have an impact on a Service Level .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/09/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447